Citation Nr: 0209404
Decision Date: 04/24/02	Archive Date: 08/16/02

DOCKET NO. 98-20 919               DATE APR 24, 2002 

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Phoenix, Arizona

THE ISSUE 

Entitlement to an increased initial rating for right suprapsinatus
tendinitis, currently rated as 10 percent disabling.

ATTORNEY FOR THE BOARD 

Elizabeth Spaur, Associate Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 1974
to September 1996.

2.  On April 16, 2002, prior to the promulgation of a decision in
the appeal, the Board received notification from the appellant that
a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the
appellant have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West
1991); 38 C.F.R. 20.202, 20.204(b), (c) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 
20.202, 20.204(b) (2001). Withdrawal may be made by the appellant
or by his or her authorized representative, except that a
representative may not withdraw a Substantive Appeal filed by the
appellant personally without the express written consent of the
appellant. 38 C.F.R. 20.204(c) (2001). The appellant has withdrawn
this appeal and, hence, there remain no allegations of errors of
fact or law for appellate consideration. Accordingly, the Board
does not have jurisdiction to review the appeal and it is dismissed
without prejudice.

2 -

ORDER 

The appeal is dismissed.

JEFF MARTIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

3 - 



